UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-13358 CAPITAL CITY BANK GROUP, INC. (Exact name of registrant as specified in its charter) Florida 59-2273542 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 217 North Monroe Street, Tallahassee, Florida (Address of principal executive office) (Zip Code) (850) 402-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x At July 31, 2010, 17,077,156 shares of the Registrant's Common Stock, $.01 par value, were outstanding. -1- CAPITAL CITY BANK GROUP, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I – Financial Information Page Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition – June 30, 2010 and December 31, 2009 4 Consolidated Statements of Income – Three and Six Months Ended June 30, 2010 and 2009 5 Consolidated Statement of Changes in Shareowners’ Equity – Six Months Ended June 30, 2010 6 Consolidated Statements of Cash Flow – Six Months Ended June 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risk 35 Item 4. Controls and Procedures 35 PART II – Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. [Removed and Reserved] 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 -2- INTRODUCTORY NOTE Caution Concerning Forward-Looking Statements This Quarterly Report on Form 10-Q contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements about our beliefs, plans, objectives, goals, expectations, estimates and intentions that are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control.The words "may," "could," "should," "would," "believe," "anticipate," "estimate," "expect," "intend," "plan," "target," "goal," and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties.Our actual future results may differ materially from those set forth in our forward-looking statements. Our ability to achieve our financial objectives could be adversely affected by the factors discussed in detail in Part I, Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Part II, Item 1A. “Risk Factors” in this Quarterly Report on Form 10-Q, the following sections of our Annual Report on Form 10-K for the year ended December 31, 2009 (the “2009 Form 10-K”): (a) “Introductory Note” in Part I, Item 1. “Business”; (b) “Risk Factors” in Part I, Item 1A., as updated in our subsequent quarterly reports filed on Form 10-Q, and (c) “Introduction” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” in Part II, Item 7. as well as: § legislative or regulatory changes; § the strength of the United States economy in general and the strength of the local economies in which we conduct operations; § the accuracy of our financial statement estimates and assumptions, including the estimate for our loan loss provision and the valuation allowance on deferred tax assets; § continued depression of the market value of the Company that could result in an impairment of goodwill; § restrictions on our operations, including the inability to pay dividends without our regulators’ consent; § the effects of the health and soundness of other financial institutions, including the FDIC’s need to increase Deposit Insurance Fund assessments; § our ability to declare and pay dividends; § changes in the securities and real estate markets; § changes in monetary and fiscal policies of the U.S. Government; § inflation, interest rate, market and monetary fluctuations; § the frequency and magnitude of foreclosure of our loans; § the effects of our lack of a diversified loan portfolio, including the risks of geographic and industry concentrations; § our need and our ability to incur additional debt or equity financing; § our ability to integrate the business and operations of companies and banks that we have acquired, and those we may acquire in the future; § the effects of harsh weather conditions, including hurricanes, and man-made disasters, including the recent BP p.l.c. oil spill in the Gulf of Mexico; § our ability to comply with the extensive laws and regulations to which we are subject; § the willingness of clients to accept third-party products and services rather than our products and services and vice versa; § increased competition and its effect on pricing; § technological changes; § the effects of security breaches and computer viruses that may affect our computer systems; § changes in consumer spending and saving habits; § growth and profitability of our noninterest income; § changes in accounting principles, policies, practices or guidelines; § the limited trading activity of our common stock; § the concentration of ownership of our common stock; § anti-takeover provisions under federal and state law as well as our Articles of Incorporation and our Bylaws; § other risks described from time to time in our filings with the Securities and Exchange Commission; and § our ability to manage the risks involved in the foregoing. However, other factors besides those referenced also could adversely affect our results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties.Any forward-looking statements made by us or on our behalf speak only as of the date they are made.We do not undertake to update any forward-looking statement, except as required by applicable law. -3- PART I.FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AS OF JUNE 30, 2, 2009 (Dollars In Thousands, Except Share Data) June 30, 2010 December 31, 2009 ASSETS Cash and Due From Banks $ $ Federal Funds Sold and Interest Bearing Deposits Total Cash and Cash Equivalents Investment Securities, Available-for-Sale Loans, Net of Unearned Interest Allowance for Loan Losses ) ) Loans, Net Premises and Equipment, Net Goodwill Other Intangible Assets Other Real Estate Owned Other Assets Total Assets $ $ LIABILITIES Deposits: Noninterest Bearing Deposits $ $ Interest Bearing Deposits Total Deposits Short-Term Borrowings Subordinated Notes Payable Other Long-Term Borrowings Other Liabilities Total Liabilities SHAREOWNERS' EQUITY Preferred Stock, $.01 par value, 3,000,000 shares authorized; no shares outstanding - - Common Stock, $.01 par value, 90,000,000 shares authorized; 17,067,426 and 17,036,407 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss, Net of Tax ) ) Total Shareowners' Equity Total Liabilities and Shareowners' Equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -4- CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30 (Unaudited) Three Months Ended Six Months Ended (Dollars in Thousands, Except Per Share Data) INTEREST INCOME Interest and Fees on Loans $ Investment Securities: U.S. Treasuries U.S. Government Agencies States and Political Subdivisions Other Securities 79 84 Federal Funds Sold 1 4 Total Interest Income INTEREST EXPENSE Deposits Short-Term Borrowings 12 88 29 Subordinated Notes Payable Other Long-Term Borrowings Total Interest Expense NET INTEREST INCOME Provision for Loan Losses Net Interest Income After ProvisionFor Loan Losses NONINTEREST INCOME Service Charges on Deposit Accounts Data Processing Asset Management Fees Securities Transactions - 6 5 6 Mortgage Banking Fees Bank Card Fees Other Total Noninterest Income NONINTEREST EXPENSE Salaries and Associate Benefits Occupancy, Net Furniture and Equipment Intangible Amortization Other Real Estate Expense Other Total Noninterest Expense INCOME (LOSS) BEFORE INCOME TAXES ) Income Tax Expense (Benefit) 50 ) ) ) NET INCOME (LOSS) $ Basic Net Income (Loss) Per Share $ Diluted Net Income (Loss) Per Share $ Average Basic Shares Outstanding Average Diluted Shares Outstanding The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -5- CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREOWNERS' EQUITY (Unaudited) (Dollars In Thousands, Except Share Data) Shares Outstanding Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income, Net of Taxes Total Balance, December 31, 2009 $ ) $ Comprehensive Income: Net Loss - - - ) - ) Net Change in Unrealized Gain On Available-for-Sale Securities (net of tax) Total Comprehensive Loss - - - ) Cash Dividends ($.2900 per share) - - - ) - ) Stock Performance Plan Compensation - Issuance of Common Stock 1 - - Balance, June 30, 2010 $ ) $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -6- CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30 (Unaudited) (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net (Loss) Income $ ) $ Adjustments to Reconcile Net Income to Cash Provided by Operating Activities: Provision for Loan Losses Depreciation Net Securities Amortization Amortization of Intangible Assets Gain on Securities Transactions (5 ) (6 ) Loss on Impaired Security 61 - Origination of Loans Held-for-Sale ) ) Proceeds From Sales of Loans Held-for-Sale Net Gain From Sales of Loans Held-for-Sale ) ) Non-Cash Compensation - Increase in Deferred Income Taxes Net Decrease (Increase) in Other Assets ) Net Increase in Other Liabilities Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Securities Available-for-Sale: Purchases ) ) Sales Payments, Maturities, and Calls Net Decrease (Increase) in Loans ) Purchase of Premises & Equipment ) ) Proceeds From Sales of Premises & Equipment - 2 Net Cash Provided By (Used In) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES (Decrease) Increase in Deposits ) Net (Decrease) Increase in Short-Term Borrowings ) Increase in Other Long-Term Borrowings Repayment of Other Long-Term Borrowings ) ) Dividends Paid ) ) Repurchase of Common Stock - ) Issuance of Common Stock Net Cash (Used In) Provided By Financing Activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure: Interest Paid on Deposits $ $ Interest Paid on Debt $ $ Taxes Paid $ $ Loans Transferred to Other Real Estate Owned $ $ Issuance of Common Stock as Non-Cash Compensation $ $ Transfer of Current Portion of Long-Term Borrowings $ 16 - The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -7- CAPITAL CITY BANK GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 -SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Capital City Bank Group, Inc. (“CCBG” or the “Company”) provides a full range of banking and banking-related services to individual and corporate clients through its subsidiary, Capital City Bank, with banking offices located in Florida, Georgia, and Alabama.The Company is subject to competition from other financial institutions, is subject to regulation by certain government agencies and undergoes periodic examinations by those regulatory authorities. The unaudited consolidated financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission, including Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.Prior period financial statements have been reformatted and amounts reclassified, as necessary, to conform with the current presentation.The Company and its subsidiary follow accounting principles generally accepted in the United States (“GAAP”) and reporting practices applicable to the banking industry.The principles that materially affect its financial position, results of operations and cash flows are set forth in the Notes to Consolidated Financial Statements which are included in the 2009 Form 10-K. In the opinion of management, the consolidated financial statements contain all adjustments, which are those of a recurring nature, and disclosures necessary to present fairly the financial position of the Company as of June 30, 2010 and December 31, 2009, the results of operations for the three and six months ended June 30, 2010 and 2009, and cash flows for the six months ended June 30, 2010 and 2009. NOTE 2 - INVESTMENT SECURITIES Investment Portfolio Composition.The amortized cost and related market value of investment securities available-for-sale were as follows: June 30, 2010 (Dollars in Thousands) Amortized Cost Unrealized Gains Unrealized Losses Market Value U.S. Treasury $ $ $ - $ States and Political Subdivisions 2 Residential Mortgage-Backed Securities - Other Securities(1) - Total Investment Securities $ December 31, 2009 (Dollars in Thousands) Amortized Cost Unrealized Gains Unrealized Losses Market Value U.S. Treasury $ $ $ - $ States and Political Subdivisions 71 Residential Mortgage-Backed Securities 30 Other Securities(1) - Total Investment Securities $ Includes Federal Home Loan Bank and Federal Reserve Bank stock recorded at cost of $7.7 million and $4.8 million, respectively, at June 30, 2010, and $7.7 million and $4.8 million, respectively, at December 31, 2009. -8- Securities with an amortized cost of $57.3 million and $62.9 million at June 30, 2010 and December 31, 2009, respectively, were pledged to secure public deposits and for other purposes. The Company’s subsidiary, Capital City Bank, as a member of the Federal Home Loan Bank (“FHLB”) of Atlanta, is required to own capital stock in the FHLB of Atlanta based generally upon the balances of residential and commercial real estate loans, and FHLB advances.FHLB stock of $7.7 million, which is included in other securities, is pledged to secure FHLB advances.No ready market exists for this stock, and it has no quoted market value.However, redemption of this stock has historically been at par value. Maturity Distribution. As of June 30, 2010, the Company's investment securities had the following maturity distribution based on contractual maturities: (Dollars in Thousands) Amortized Cost Market Value Due in one year or less $ $ Due after one through five years Due after five through 10 years No Maturity Total Investment Securities $ $ Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Other Than Temporarily Impaired Securities. The following table summarizes the investment securities with unrealized losses at June 30, 2010 aggregated by major security type and length of time in a continuous unrealized loss position: June 30, 2010 Less Than 12 Months Greater Than 12 Months Total (Dollars in Thousands) Market Value Unrealized Losses Market Value Unrealized Losses Market Value Unrealized Losses U.S. Treasury $ - $ - $ - $ - $ - $ - U.S. Government Agencies and Corporations - States and Political Subdivisions 2 - - 2 Mortgage-Backed Securities - Other Securities - Total Investment Securities $ $ $ - $ - $ $ Management evaluates securities for other than temporary impairment at least quarterly, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to: 1) the length of time and the extent to which the fair value has been less than amortized cost, 2) the financial condition and near-term prospects of the issuer, and 3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for recovery in the fair value above amortized cost.In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by rating agencies have occurred, regulatory issues, and analysts’ reports. At June 30, 2010, the Company had securities of $218.8 million withnet unrealized gains of $2.4 million on these securities.Approximately $1.3 million of the investment securities, consisting of seven positions, have an unrealized loss totaling $0.6 million. Six of these positions representing approximately $1.3 million of our investment portfolio have minimal unrealized losses.All of the positions have been in a loss position for less than 12 months.These positions consist of municipal bonds pre-refunded with U.S. Government securities which are not considered impaired, and are expected to mature at par or better.The remaining position is a bank preferred stock issue that has an unrealized loss of $0.6 million and a zero book value as of June 30, 2010.This security has accumulated other than temporary credit impairment of $0.4 million.The Company continues to closely monitor the fair value of this security as the subject bank continues to experience negative operating trends. -9- NOTE 3 - LOANS The composition of the Company's loan portfolio was as follows: (Dollars in Thousands) June 30, 2010 December 31, 2009 Commercial, Financial and Agricultural $ $ Real Estate-Construction(2) Real Estate-Commercial(2) Real Estate-Residential(1) (2) Real Estate-Home Equity Real Estate-Loans Held-for-Sale Consumer Loans, Net of Unearned Interest $ $ Includes loans in process with outstanding balances of $9.4 million and $10.7 million for June 30, 2010 and December 31, 2009, respectively. Reclassified $10 million in construction loans to residential real estate category and $30 million in commercial real estate loans to the residential real estate to better reflect the nature of the loans and their underlying collateral. Net deferred fees included in loans at June 30, 2010 and December 31, 2009 were $1.9 million and $2.0 million, respectively. NOTE 4 - ALLOWANCE FOR LOAN LOSSES An analysis of the changes in the allowance for loan losses for the six month periods ended June 30 was as follows: (Dollars in Thousands) Balance, Beginning of Period $ $ Provision for Loan Losses Recoveries on Loans Previously Charged-Off Loans Charged-Off ) ) Balance, End of Period $ $ Impaired Loans.Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments.Selected information pertaining to impaired loans is depicted in the table below: June 30, 2010 December 31, 2009 (Dollars in Thousands) Balance Valuation Allowance Balance Valuation Allowance Impaired Loans: With Related Valuation Allowance $ Without Related Valuation Allowance - - NOTE 5 - INTANGIBLE ASSETS The Company had net intangible assets of $87.4 million and $88.8 million at June 30, 2010 and December 31, 2009, respectively.Intangible assets were as follows: June 30, 2010 December 31, 2009 (Dollars in Thousands) Gross Amount Accumulated Amortization Gross Amount Accumulated Amortization Core Deposit Intangibles $ Goodwill - - Customer Relationship Intangible Total Intangible Assets $ Net Core Deposit Intangibles:As of June 30, 2010 and December 31, 2009, the Company had net core deposit intangibles of $1.9 million and $3.2 million, respectively.Amortization expense for the first six months of 2010 and 2009 was approximately $1.4 million and $2.0 million, respectively.Estimated annual amortization expense for 2010 is $2.7 million. -10- Goodwill:As of June 30, 2010 and December 31, 2009, the Company had goodwill, net of accumulated amortization, of $84.8 million.Goodwill is the Company's only intangible asset that is no longer subject to amortization under the provisions of Accounting Standards Codification (“ASC”) 350-20-35-1, “Goodwill and Other Intangible Assets.” The book value of our equity exceeded our market capitalization as of June 30, 2010, and as such we considered the guidelines set forth in ASC Topic 350 to discern whether further testing for potential impairment was needed.Based on this assessment, we concluded that no further testing for impairment was needed as of June 30, 2010. Other:As of June 30, 2010 and December 31, 2009, the Company had a customer relationship intangible asset, net of accumulated amortization, of $0.7 million and $0.8 million, respectively.This intangible asset was recorded as a result of the March 2004 acquisition of trust customer relationships from Synovus Trust Company.Amortization expense for the first six months of 2010 and 2009 was approximately $96,000.Estimated annual amortization expense is approximately $191,000 based on using a 10-year useful life. NOTE 6 - DEPOSITS The composition of the Company's interest bearing deposits at June 30, 2010 and December 31, 2009 was as follows: (Dollars in Thousands) June 30, 2010 December 31, 2009 NOW Accounts $ $ Money Market Accounts Savings Deposits Other Time Deposits Total Interest Bearing Deposits $ $ NOTE 7 - STOCK-BASED COMPENSATION The Company recognizes the cost of stock-based associate stock compensation in accordance with ASC-718-20-05-1 and ASC 718-50-05-01, (formerly SFAS No. 123R), "Share-Based Payment” (Revised) under the fair value method. As of June 30, 2010, the Company had three stock-based compensation plans, consisting of the 2005 Associate Stock Incentive Plan ("ASIP"), the 2005 Associate Stock Purchase Plan ("ASPP"), and the 2005 Director Stock Purchase Plan ("DSPP").Total compensation expense associated with these plans for the six months ended June 30, 2010 and 2009 was $184,000 and $81,000, respectively. ASIP.The Company's ASIP allows the Company's Board of Directors to award key associates various forms of equity-based incentive compensation.Under the ASIP, all participants in this plan are eligible to earn an equity award, in the form of performance shares.The Company, under the terms and conditions of the ASIP, created the 2010 Incentive Plan (“2010 Plan”), which has an award tied to an internally established earnings goal for 2010.The grant-date fair value of the shares eligible to be awarded in 2010 is approximately $913,000.In addition, each plan participant is eligible to receive from the Company a tax supplement bonus equal to 31% of the stock award value at the time of issuance.A total of 58,648 shares are eligible for issuance.For the first six months of 2010, the Company recognized approximately $115,000 in expense related to the ASIP. A total of 875,000 shares of common stock have been reserved for issuance under the ASIP.To date, the Company has issued a total of 67,040 shares of common stock under the ASIP. Executive Stock Option Agreement.Prior to 2007, the Company maintained a stock option arrangement for a key executive officer (William G. Smith, Jr. - Chairman, President and CEO, CCBG).The status of the options granted under this arrangement is detailed in the table provided below.In 2007, the Company replaced its practice of entering into a stock option arrangement by establishing a Performance Share Unit Plan under the provisions of the ASIP that allows the executive to earn shares based on the compound annual growth rate in diluted earnings per share over a three-year period.The details of this program for the executive are outlined in a Form 8-K filing dated January 31, 2007.No expense related to this plan was recognized for the first six months of 2010 and 2009 as results did not meet the earnings performance goal. -11- A summary of the status of the Company’s options as of June 30, 2010 is presented below: Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Term Aggregate Intrinsic Value Outstanding at January 1, 2010 $ $
